DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on January 12th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 2-6, 8, 12-14, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (US 2005/0059997; “Baumann”).
Regarding claim 2, Baumann discloses a surgical stapling apparatus (10) comprising:
a staple cartridge assembly (22) including a tissue facing surface (20) defined by a radial outer perimeter and a radial inner perimeter (Fig. 1B);
an anvil assembly (14, 16, 18) operatively associated with the staple cartridge assembly (22; Fig. 1B), the anvil assembly (14, 16, 18) including an anvil member (16) including a tissue facing surface (18) defined by a radial outer perimeter and a radial inner perimeter (Fig. 1B); and
a surgical buttress (12) having an annular configuration defining a central aperture (30) therethrough (Fig. 3A) and including discrete body segments (areas between slits 32; Fig. 3A) disposed in radial spaced relation relative to each other and a ring segments (13) interconnecting the body segments, the body segments releasably attached to the tissue facing surface of the stapler cartridge assembly (22) or the anvil assembly (14, 16, 18; Figs. 2A-2D), each of the body segments including an outer edge and an inner edge aligned with the respective radial outer and inner perimeters of the tissue facing surface of the staple cartridge assembly (22) or the anvil assembly (14, 16, 18; Figs. 1B, 2A-2D). 
Regarding claim 3, Baumann discloses wherein the ring segment (13; Fig. 1B) of the surgical buttress (12) extends radially inwardly from radial inner edges of the body segments (Fig. 1B).
Regarding claim 4, Baumann discloses wherein a radial inner edge of the ring segment (13) defines a radial inner terminal edge of the surgical buttress (12; Figs. 1B, 3A).
Regarding claim 5, Bauman discloses wherein the staple cartridge assembly (22) includes an annular knife (33) disposed radially inwardly of the tissue facing surface (20; Fig. 2C), and the ring segment (13) of the surgical buttress (12) is positioned radially inwardly of the annular knife (33; Fig. 2D depicts the removal of ring 13, meaning the knife surrounds it from the outside).
Regarding claim 6, Baumann discloses wherein a radial outer edge of the ring segment (13) is aligned with the annular knife (33; they are coaxial; Figs. 1B, 2C) of the staple cartridge assembly (22) such that actuation of the annular knife (33) severs the ring segment from the body segments (Fig. 2D depicts the removal of the ring segment).
Regarding claim 8, Baumann discloses wherein the outer edges of the body segments (area between slits 32; Fig. 3A) define a radial outer terminal edge of the surgical buttress (12; Fig. 3A).
Regarding claim 12, Baumann discloses wherein the ring segment (13) of the surgical buttress (12) bifurcates each of the body segments (Fig. 1B), and the inner and outer edges of the body segments define respective radial inner and outer terminal edges of the surgical buttress (12; Fig. 1B).
Regarding claim 13, Baumann discloses wherein the tissue facing surface (20, 18) of the staple cartridge assembly (22) has staple retaining slots (para. [0023]) defined therein and the tissue facing surface (18) of the anvil assembly (14, 16, 18) has staple forming recesses defined therein (Fig. 1B), and the ring segment (13) of surgical buttress (12) is disposed over at least one of the annular row of the staple retaining slots or the staple forming recesses of the staple cartridge assembly (22) or the anvil assembly (14, 16, 18) to which the surgical buttress (12) is releasably attached (Figs. 2A-2D).
Regarding claim 14, Baumann discloses wherein the anvil assembly (14, 16, 18) includes an anvil member (16) including the tissue facing surface (18) and an anvil shaft (14) extending from the anvil member (16; Fig. 1B), and the central aperture (15) of the surgical buttress (12) has a diameter larger than a diameter of the anvil shaft (14) such that the surgical buttress (12) is disposed radially outwardly in spaced relation relative to the anvil shaft (14; Fig. 1B).
Regarding claim 20, Baumann discloses a surgical stapling apparatus (10) comprising:
a staple cartridge assembly (22) including a tissue facing surface (20) defined by a radial outer perimeter and a radial inner perimeter (Fig. 1B); and
a surgical buttress (12) having an annular configuration defining a central aperture (30) therethrough (Fig. 3A) and including discrete body segments (areas between slits 32; Fig. 3A) disposed in radial spaced relation relative to each other and a ring segments (13) interconnecting the body segments, the body segments releasably attached to the tissue facing surface of the stapler cartridge assembly (22; Figs. 2A-2D), each of the body segments including an outer edge and an inner edge, the outer and inner edged aligned with the respective radial outer and inner perimeters of the tissue facing surface of the staple cartridge assembly (22; Figs. 1B, 2A-2D). 
Regarding claim 21, Baumann discloses a surgical stapling apparatus (10) comprising:
an anvil assembly (14, 16, 18) including a tissue facing surface (18) defined by a radial outer perimeter and a radial inner perimeter (Fig. 1B); and
a surgical buttress (12) having an annular configuration defining a central aperture (30) therethrough (Fig. 3A) and including discrete body segments (areas between slits 32; Fig. 3A) disposed in radial spaced relation relative to each other and a ring segment (13) interconnecting the body segments, the body segments releasably attached to the tissue facing surface of the anvil assembly (14, 16, 18; Figs. 2A-2D), each of the body segments including an outer edge and an inner edge, the outer and inner edges aligned with the respective radial outer and inner perimeters of the tissue facing surface of anvil assembly (14, 16, 18; Figs. 1B, 2A-2D). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0059997; “Baumann”) in view of Baumann et al. embodiment 3 (US 2005/0059997; “Baumann 2”).
Regarding claim 9, Baumann discloses the surgical buttress (12) having the ring segment (13).
Baumann fails to disclose the ring segment of the surgical buttress extends radially outwardly from outer edges of the body segments.
However, Baumann 2 teaches the ring segment (46) of the surgical buttress (12) extends radially outwardly from outer edges of the body segments (44; Fig. 4C).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the ring segment Baumann by having provided it on the outside of the body segments, as taught by Baumann 2, in order to increase the strength for staple reinforcement (para. [0049]).
Regarding claim 10, Baumann discloses the surgical buttress (12) having a ring segment (13).
Baumann fails to disclose a radial outer edge of the ring segment of the surgical buttress defines a radial outer terminal edge of the surgical buttress.
However, Baumann 2 teaches a radial outer edge of the ring segment (46) of the surgical buttress (12) defines a radial outer terminal edge of the surgical buttress (12; Fig. 4C).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the ring segment Baumann by having provided it on the terminal edge of the surgical buttress, as taught by Baumann 2, in order to increase the strength for staple reinforcement at the edge of the tissue (para. [0049]).
7.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0059997; “Baumann”) in view of Grant et al. (US 6,503,257; “Grant”).
Regarding claim 15, Baumann discloses the surgical buttress attached to the staple cartridge assembly (22) or the anvil assembly (14, 16, 18).
Baumann fails to disclose an adhesive is disposed between the surgical buttress and the tissue facing surface of the staple cartridge assembly or the anvil assembly to releasably retain the surgical buttress thereon.
However, Grant teaches an adhesive (65) is disposed between the surgical buttress (60, 61) and the tissue facing surface (46, 41) of the staple cartridge assembly (45) or the anvil assembly (40) to releasably retain the surgical buttress (60, 61) thereon (Figs. 2, 3; col. 5 ll. 61-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the buttress of Baumann by having provided the adhesive, as taught by Grant, in order to provide enough retention force to attach the buttress to the clamping surfaces, yet enable the buttress to be easily removed (col. 6 ll. 55-59).
Regarding claim 16, Baumann discloses each of the body segments (areas between slits 32; Fig. 3A) of the surgical buttress (12).
Baumann fails to disclose wherein each of the body segments of the surgical buttress has a generally trapezoidal shape.
It would have been an obvious matter of design choice to select a trapezoidal shape for the body segments of the surgical buttress, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Allowable Subject Matter
8.	Claims 7, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the most relevant prior art is Baumann et al. (US 2005/0059997; “Baumann”).
Baumann discloses the surgical buttress includes slits (Fig. 3B).
Baumann fails to disclose the surgical buttress includes perforations disposed in an annular configuration between the body segments and the ring segment, the perforations aligned over the annular knife of the staple cartridge.
Regarding claim 17, the most relevant prior art is Baumann et al. (US 2005/0059997; “Baumann”).
Baumann discloses the body segments (areas between slits 32; Fig. 3A) of the surgical buttress (12) and the ring segment (13) of the surgical buttress (12). 
Baumann fails to disclose wherein the body segments define a discontinuous region of the surgical buttress and the ring segment defines a continuous region of the surgical buttress, and the discontinuous region extends to at least one of the radial inner or outer terminal edges of the surgical buttress.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI, can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731